Citation Nr: 0931343	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.  

3.  Entitlement to an effective date earlier than April 11, 
2008, for the award of service connection for radiculopathy 
of the right lower extremity.  

4.  Entitlement to service connection for radiculopathy of 
the left lower extremity.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.

ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to November 1971 
and from May 1975 to June 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The record indicates that service connection was granted and 
a 10 percent rating was assigned, effective April 11, 2008, 
for radiculopathy of the right lower extremity and service 
connection was denied for radiculopathy of the left lower 
extremity in an August 2008 rating decision.  In July 2009, 
the Veteran's representative submitted a statement which the 
Board interprets as a notice of disagreement with the August 
2008 rating decision with respect to the initial rating and 
effective date assigned for radiculopathy of the right lower 
extremity and the denial of service connection for 
radiculopathy of the left lower extremity.  It does not 
appear that a Statement of the Case has been prepared as of 
yet, however; an unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, these matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
ankylosis, at least six weeks of incapacitating episodes of 
intervertebral disc syndrome each year, or pronounced 
intervertebral disc syndrome with persistent symptoms and 
little intermittent relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
Veteran's lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5293 (2003); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In August 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the Veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008).  Therefore, no further notice is needed.

As to VA's duty to assist, VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing examinations, and offering the opportunity to 
participate in a personal hearing.  Review of the record also 
indicates that the Social Security Administration (SSA) 
records have been associated with the file and that the 
Veteran is aware of the "new" and "old" regulations for 
the spine.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

During the pendency of this appeal, the applicable rating 
criteria for intervertebral disc syndrome (IDS), 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will 
hereafter designate the regulations in effect prior to the 
respective changes as the "old" regulations and the 
subsequent regulations as the "new" regulations.  VA's 
Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the Veteran all due consideration, will apply the old 
criteria prospectively.

The evidence of record documents the Veteran's consistent 
history of chronic moderate low back pain with severe flare-
ups.  The Veteran has also reported having radiculopathy of 
the left and right lower extremities secondary to his lumbar 
spine disability.  These conditions have been considered 
separately, however, so the Board will not address the 
Veteran's histories of radicular pain or the findings related 
thereto in this decision.  See August 2008 rating decision.  

VA and private treatment records dating from 1999 to December 
2005 reflect diagnoses of chronic lumbosacral 
strain/myositis, degenerative disc disease, spondylosis, and 
degenerative joint disease of the lumbar spine, which have 
been treated with narcotic analgesics, anti-inflammatories, 
and muscle relaxants.  These records also generally reflect 
findings of spasm, tenderness, and limited motion of the 
lumbar spine as well as negative findings as to atrophy, 
absent reflex, ankylosis, less than adequate muscle tone, 
gross neurological deficit, or deformity.  

A January 2005 VA examination record reveals the Veteran's 
history of a recent exacerbation of his symptoms, to include 
more frequent flare-ups (he reported having weekly flare-
ups).  The Veteran reported that the exacerbation was not 
associated with any neurological symptom or feature such as 
incontinence, numbness, or weakness, and he indicated that he 
was still independent in his activities of daily living and 
self-care, though he did have absenteeism in his actual job 
due to his lumbar pain.  Examination revealed flexion to 20 
degrees with pain throughout, extension to 10 degrees with 
pain throughout, lateral flexion to 20 degrees with pain from 
10 to 20 degrees bilaterally, and rotation to 20 degrees with 
pain from 10 to 20 degrees bilaterally.  The Veteran was 
unable to flex while supine due to excruciating pain.  
Additionally, there was exquisite tenderness and spasm upon 
palpation of the lumbosacral area at the paravertebral 
muscles.  Spinal contour was preserved, and there was no 
fixed deformity, ankylosis, postural abnormality, scoliosis, 
reversed lordosis, or abnormal kyphosis.  Neurological 
evaluation revealed that sensation was intact, muscle tone 
was normal without atrophy, muscle strength was full in both 
lower extremities, deep tendon reflexes were full and 
symmetrical, and the Lasegue's sign was negative bilaterally.  
The examiner diagnosed the Veteran with chronic active 
lumbosacral strain-myositis, degenerative joint disease, disc 
herniation of L4 with compression of the thecal sac, and disc 
protrusion of L4-5 with compression of the thecal sac. 

Treatment records dating in 2006 reveal that the Veteran 
injured his left shoulder, his left arm, his ribs, his 
gluteus, his left leg, and his back in February 7, 2006, 
after a fall at work.  The records indicate that the Veteran 
was seen in February 2006, diagnosed with a contusion of the 
left shoulder and the cervical spine, and told to continue 
receiving medical treatment while working.  See February 2006 
State Insurance Fund report.  See also February 2006 R. W. 
progress notes.  The Veteran was then seen again on March 29, 
2006, at which time, he was told to continue receiving 
medical treatment "while at rest".  See March 2006 State 
Insurance Fund report.  The Veteran was then seen in May 2006 
for his cervical spine, lumbar spine, and right shoulder 
injuries, and the record notes that the Veteran was 
prescribed a TENS unit, pain medication, and physical 
therapy.  The record does not reflect the prescription of 
bedrest.  See May 2006 R. R. treatment record.  The Veteran 
was then admitted for treatment on June 6, 2006, for acute 
low back and cervical pain.  He was discharged the next day.  
See June 2006 Fisiatra report.  The record indicates that the 
Veteran was prescribed bedrest and lab studies and was 
ordered to seek follow-up treatment in one week.  The follow-
up record indicates that the Veteran was prescribed 
exercises, massage, and a TENS unit for his cervical spine, 
lumbar spine, and right shoulder disabilities.  The record 
does not prescribe additional bedrest.  See June 2006 
Fisiatra report.  August 2006 records report that the Veteran 
had spasm, flexion to 60 degrees, extension to 20 degrees, 
lateral flexion to 30 degrees, no lower extremity weakness, 
and present and symmetrical reflexes, and the records 
indicate that the Veteran was advised to get acupuncture and 
physical therapy and to see the pain clinic.  The records do 
not report any prescription of bedrest.  A December 2006 
State Insurance Fund report indicates that the Veteran had 
been on rest since March 29, 2006.  

An April 2007 private examination record documents that the 
Veteran had moderate to severe paravertebral spasm and slight 
weakness on dorsiflexion of the right foot (4.5/5).  There 
was hypoesthesia on the four extremities distally and the L5-
S1 area of the right leg.  Range of motion testing revealed 
flexion to 60 degrees, extension to 10 degrees, and lateral 
flexion to 30 degrees.  

April 2007 SSA records indicate that the Veteran had 4/5 
motor strength in the right lower extremity and 5/5 motor 
strength in the left lower extremity with no atrophy present.  
The records note that the Veteran had flexion to 60 degrees, 
right lateral flexion to 25 degrees, and left lateral flexion 
to 30 degrees.

A March 2008 VA examination record reveals the Veteran's 
negative history as to fecal or urinary incontinence, visual 
dysfunction, dizziness, or erectile dysfunction.  The Veteran 
did report having leg or foot weakness, numbness, 
paresthesias, and falls, however, as well as decreased 
motion, stiffness, weakness, and spasm.  The Veteran also 
reported having chronic moderate low back pain which radiated 
down the left leg and biweekly to triweekly flare-ups which 
lasted hours per flare-up.  The Veteran was asked about 
incapacitating episodes, and he reported that he had been 
seen on several occasions at the Regional Hospital, but he 
did not recall how many times or when the visits occurred.  
Examination revealed spasm, guarding, tenderness, and pain 
with motion.  There was no atrophy, weakness, gibbus, 
kyphosis, listing, lordosis, scoliosis, or reverse lordosis, 
though there was lumbar flattening.  Neurological evaluation 
revealed full muscle strength, present and symmetrical 
reflexes, and normal muscle tone.  Sensory testing revealed 
normal sensation in the right lower extremity and diminished 
sensation to pain and pinprick in the left lower extremity.  
There was no ankylosis.  Range of motion testing revealed 
flexion to 50 degrees with pain beginning at 50 degrees, 
extension to 20 degrees with pain beginning at 20 degrees, 
right lateral flexion to 25 degrees with pain beginning at 25 
degrees, left lateral flexion to 30 degrees with pain 
beginning at 30 degrees, and bilateral rotation to 20 degrees 
with pain beginning at 30 degrees.  There was pain after 
repetitive use but no additional loss of motion.  

A June 2008 private examination record reveals that the 
Veteran had a normal gait and station though there was some 
impairment of the movement of the legs because of low back 
pain.  See June 2008 S. L. report.  The Veteran was also 
found to have severe spasms, weakened dorsiflexion of the 
right foot (4.5/5), and a hypoactive reflex at the patella 
bilaterally.  Sensory examination revealed hypoesthesia at 
the L5-S1 segment of the right leg.  Range of motion testing 
revealed flexion to 60 degrees, extension to 10 degrees, and 
lateral flexion to 30 degrees bilaterally.  

Subsequent VA and private treatment records reflect continued 
histories of low back pain and numbness in the legs, with 
findings of normal spinal column, normal muscle tone, grossly 
normal sensation, tenderness to palpation, severe 
paravertebral spasm, and hypoesthesia on the four extremities 
distally.  See December 2008 report; March 2009 VA medical 
record.  A March 2009 VA medical record also reflects that 
the Veteran had very limited flexion and mild discomfort with 
rotation and extension.  

The Veteran's low back disability is currently rated at 40 
percent.  The "old" criteria provide a rating in excess of 
40 percent for ankylosis or pronounced IDS with persistent 
symptoms and little intermittent relief.  After review of all 
of the evidence of record, the Board finds that a higher 
rating is not warranted under the "old" criteria.  The 
record is absent any findings or complaints of ankylosis, and 
although the Veteran's range of motion is now limited by 
pain, it is not so limited as to be analogous to ankylosis, 
including after repetition.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Additionally, the evidence does not 
indicate that the Veteran's IDS is "pronounced" with little 
intermittent relief.  There are no findings of "pronounced" 
IDS, and the medical evidence consistently indicates that the 
veteran has no atrophy, full or near-full motor strength 
bilaterally, and normal musculature of the back, and the 
evidence does not suggest that the Veteran has "pronounced" 
limitation of motion or absent reflex.  Furthermore, the 
evidence generally indicates that the Veteran has intact 
sensation.  Finally, the Board notes that the record suggests 
that the Veteran has at least intermittent relief from severe 
symptoms:  the records indicate that, at most, the flare-ups 
occur once a week.  The Board notes the Veteran has been 
consistently noted to have spasm and that he has reported 
constant pain.  On the whole, however, the Veteran's symptoms 
do not approximate the disability picture contemplated by 
"pronounced" IDS; rather, they most nearly approximate 
"severe" IDS, which warrants only a 40 percent rating.  See 
38 C.F.R. § 4.71a DC 5293 (2002).  

The Board also finds that a higher rating is not warranted 
under the "new" criteria.  The new criteria provide ratings 
in excess of 40 percent for ankylosis or incapacitating 
episodes, which are defined as an episode requiring 
physician-prescribed bed rest and medical treatment, having a 
total duration of at least 6 weeks during the past 12 months.  
As stated above, the evidence includes no findings of 
ankylosis and no evidence suggestive of ankylosis.  Thus, a 
higher rating is not warranted on that basis.  Additionally, 
the Board finds that the evidence does not suggest that the 
Veteran's IDS results in at least 6 weeks of bedrest per 
year.  

The Board notes that the Veteran has reported being on 
bedrest between March 2006, and February 2007.  See February 
2007 statement.  The medical evidence does not corroborate 
this claim, however.  Rather, the medical evidence only 
indicates that the Veteran was on doctor-prescribed bedrest 
from June 6 to June 13, 2006.  With the exception of that 
time period, the medical evidence only suggests that the 
Veteran was ordered to "rest"; there is no evidence that 
the Veteran was ordered to rest in bed at any other time, and 
the fact that the medical records dating outside of June 6 to 
June 13, 2006, report the prescription of exercises and 
physical therapy suggests that the Veteran was not on 
bedrest.  

Furthermore, even if the Veteran's history of doctor-
prescribed bedrest from March 2006 through February 2007 were 
accepted, a higher rating would not be warranted because the 
evidence does not indicate that the Veteran's lumbar spine 
disability results in at least six cumulative weeks of 
incapacitating episodes every year.  Review of the record 
reveals no evidence, to include history, of doctor-prescribed 
bedrest either before March 2006 or after December 2006, 
which suggests that the Veteran's IDS is not normally 
manifested by "incapacitating episodes".  Moreover, the 
Board notes that it is unclear whether the rest was even due 
to "incapacitating episodes" of the Veteran's lumbar IDS 
(as opposed to flare-ups of alternate disorders) as the rest 
was ordered in response to injury of multiple areas of the 
body.  On the whole, the evidence suggests that the period of 
doctor-ordered rest was an anomaly due to multiple injuries 
sustained in a fall in February 2006 rather than a normal 
occurrence due to a worsening of the Veteran's lumbar IDS.  
Thus, the Board finds that a higher rating is not available 
under the "new" IDS regulations.  

The Board has also considered whether a separate rating is 
warranted for any associated objective neurological 
abnormality.  After review of the evidence, however, the 
Board finds that such a rating is not warranted.  With the 
exception of the findings of radiculopathy (which, as noted 
above, will not be analyzed here), the evidence generally 
indicates normal or near-normal neurological findings, with 
no evidence of absent reflex, significantly diminished 
strength, atrophy, or incontinence.  Thus, a separate rating 
is not warranted.  

In sum, the Board finds that a rating in excess of 40 percent 
is not warranted at any time during the appellate period.  
Thus, the claim for an increased rating is denied.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).   After a review of 
the record, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; therefore, the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is adequate, and there is no need for referral for 
extraschedular consideration.  There is no indication of such 
an exceptional disability picture that the application of the 
regular schedular criteria has been rendered impractical.  

Finally, the Board takes note of the fact that the Veteran is 
already in receipt of a total disability rating due to 
individual unemployability; as such, consideration of this 
issue is moot.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).



ORDER

A rating in excess of 40 percent for a low back disability is 
denied.  


REMAND

As noted above, service connection was granted and a 10 
percent rating was assigned for radiculopathy of the right 
lower extremity, effective April 11, 2008, and service 
connection was denied for radiculopathy of the left lower 
extremity in an August 2008 rating decision.  In July 2009, 
the Veteran's representative submitted a statement which the 
Board interprets as a notice of disagreement with the August 
2008 rating decision with respect to the initial rating and 
effective date assigned for radiculopathy of the right lower 
extremity and the denial of service connection for 
radiculopathy of the left lower extremity.  

Review of the record indicates that a Statement of the Case 
has not been prepared as of yet for this issue.  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that, an unprocessed notice of disagreement should be 
remanded to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issue a statement of the case addressing 
the claims of entitlement to an increased 
initial rating for radiculopathy of the 
right lower extremity, an earlier 
effective date for the award of service 
connection for radiculopathy of the right 
lower extremity, and service connection 
for radiculopathy of the left lower 
extremity.  Notify the Veteran of the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


